Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization:
Authorization for this examiner’s amendment was given in an interview with Applicant's representative Alex R. Sluzas on 06/24/2022.

The application has been amended as follows: 
In claim 4, line 1, replace "3" with --1--. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

All the 103 rejetcions as indicated in the Office action mailed on 02/07/2022 are withdrawn, and claims 1, 4, 5, 7-12 and 14 are allowed in view of the After-final amendments to claim 1, applicant’s arguments stating that the prior art soil application of the PAA product at a much lower amount than the application as presently proposed to be claimed, and further that that the PAA composition at higher dosage would adversely affect the subsequent introduction of beneficial organisms, partricularly within three days of application of the PAA composition (see pages 7 part 2. 1st paragraph of Remarks filed on 06/07/2022), and further in view of applicant’s specification disclosing the effective amount ot the claimed composition being applied in the claimed method (see for example, specification paragraphs [0036] and [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651